Mr. Rob Moritz Arkansas Gazette Post Office Box 1821 Little Rock, AR  72203
Dear Mr. Moritz:
You have requested an opinion under the authority granted in A.C.A. 25-19-105(c)(3)(B) (Supp. 1987), a provision of the Arkansas Freedom of Information Act.  Specifically, you wish to know if the employee evaluations and job performance records of several Little Rock Police Department employees are subject to public disclosure.
Under the circumstances presented here, the answer to your question is "no".
The letter of denial from the City of Little Rock that accompanies your request states that the "employee evaluation and performance records . . . have not formed the basis of any earlier suspension. Nor has any been terminated."
A.C.A. 25-19-105(c)(1) specifically states that the type of record you now request are not subject to public scrutiny unless and until the documents form the basis for a decision to suspend or terminate.  Certain other qualifications also apply.  Attorney General's Opinion No. 88-308 also addresses the issue you raise here.
Absent a showing that the employees at issue have been suspended or terminated based upon the records you now request, I must conclude that the documents are not subject to public inspection and copying.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.